The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant’s remarks and the submission of a Terminal Disclaimer in the response filed on December 18, 2020.   

Priority
This application, 16/386,671, filed 04/17/2019 is a division of 15/795,126, filed 10/26/2017, now U.S. Patent 10,335,406.  15/795,126, filed 10/26/2017 claims priority from provisional application 62/413,913, filed 10/27/2016.  15/795,126 is a continuation in part of 15/683,356, filed 08/22/2017, now U.S. patent 10,251,878.  15/683,356 is a continuation of 15/284,269, filed 10/03/2016, now U.S. Patent 9,808,452.  15/284,269  claims priority from provisional application 62/236,048, filed 10/01/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2020 was filed after the mailing date of the non-Final Office Action on September 4, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

	

Terminal Disclaimer
The terminal disclaimer filed on December 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,335,406 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Withdrawn Rejections


Double Patenting
The rejection of Claims 14, 16 and 21 – 30 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 14 of US patent 10,335,406 is withdrawn in response to the terminal disclaimer filed on December 18, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,335,406.

Rejoinder
It is noted that upon the allowance of a generic claim, applicant is entitled to claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  Accordingly, product Claim 17, previously withdrawn in reply to the response to the election/restriction requirement filed July 6, 2020, are rejoined with the allowed product Claims 14, 16, 18 and 21 – 30.   
Because a claimed specie previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the specie election requirement as set forth in the Office action mailed on January 6, 2020 is hereby withdrawn. In view of the withdrawal of the specie election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the specie election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a macromolecule of formula:  

    PNG
    media_image1.png
    49
    110
    media_image1.png
    Greyscale

wherein: 
PD is a gastrointestinal enzyme-labile opioid agonist prodrug, wherein the opioid agonist is selected from the group consisting of morphine, hydromorphone, hydrocodone, oxycodone, codeine, levorphanol, meperidine, methadone, oxymorphone, dihydrocodeine, tramadol, and pharmaceutically acceptable salts thereof; 
X is a linker group that covalently joins PD to a polymer, wherein the linker group is independently at each occurrence absent or an ether, an ester, a thioester, an amide, an amine, a carbamate, a carbonate, a thioether, or a urea, wherein the nitrogen atom of the amide, the amine, or the carbamate, is substituted or unsubstituted, and the nitrogen atoms of the urea are each independently substituted or unsubstituted; 

n is an integer from 1 to 2, is allowed as being neither anticipated by nor obvious over the closest prior art.
Jenkins et al. in US 2011/0281886, is representative of the closest prior art.  Jenkins discloses pharmaceutical compositions comprising a phenolic opioid prodrug that provides enzymatically-controlled release of the phenolic opioid (e.g. formula (IV), structure shown below), and an enzyme inhibitor (e.g. the inhibitor of the GI enzyme trypsin, compound 109, structure shown below) that interacts with the enzyme(s) that mediates the enzymatically-controlled release of the phenolic opioid from the prodrug so as to attenuate enzymatic cleavage of the prodrug. 

    PNG
    media_image2.png
    211
    258
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    105
    339
    media_image3.png
    Greyscale

   Opioid prodrug of Jenkins		      Trypsin inhibitor of Jenkins
However, Jenkins neither teaches nor suggests a composition comprising a combination of an opioid prodrug, wherein the phenolic opioid prodrug is covalently linked to a polyalkylene glycol polymer, having the structure of the formula of instant Claim 1 ([PD-X]n-P).
The specification discloses, on pages 133 – 135 synthetic schemes for the preparation of compounds of the claimed invention.
Any comments considered necessary by applicant must be submitted no later 


Conclusion
Claims 14, 16 – 18 and 21 – 30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.